 
      Case: 1:15-cr-00487 Document #: 36 Filed: 11/26/18 Page 1 of 1 PageID #:51



                       IN THE UNITED STATES DISTRICT COURT
                                     FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

USA
,

Plaintiff(s),
                                                        Case No. 12 CR 723-1, 13 CR 703-1 and
v.                                                      15 CR 487-1

Adel Daoud,                                             Judge Sharon Johnson Coleman

Defendant(s).

                                             ORDER

Change of plea hearing held. As previously set forth, the defendant sought to withdraw his not
guilty plea in cases 12-cr-723, 13-cr-703, and 15-cr-487, and to enter a plea of guilty while
maintaining his innocence pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27
L.Ed.2d 162 (1970). The Court, having conducted a lengthy colloquy informing the defendant of
his rights, and confident in both the defendant's competence to enter a plea and his demonstrated
understanding of the nature of the plea he seeks to enter, concludes that there is an adequate
factual basis for the defendant's plea and that the interests of justice compel this Court to accept
it. A judgment of guilty is accordingly entered against the defendant pursuant to Alford. Cases
12-cr-723, 13-cr-703, and 15-cr-487 are referred to the Probation Office for a presentence
investigation report.

The sentencing in this matter is set for 4/29/2019 at 10:30 A.M. The parties' sentencing
memoranda and objections to the presentence investigation are to be filed by 4/8/2019. Any
responses are due by 4/12/2019. A status hearing is set for 1/30/2019 at 11:00 A.M to inform the
Court and counsel of the expected witnesses and evidence other than the PSI. If requested, both
sides are granted access to the sentencing recommendations which will not be released to the
public. The Court recommends that the Defendant remain at the Metropolitan Correctional
Center in Chicago in light of the work to be done in advance of the sentencing. The Court
further requests that the defendant be granted a visit with his family in advance of the next status
date.




Date: 11/26/2018                                     /s/Sharon Johnson Coleman
                                                     Sharon Johnson Coleman
                                                     United States District Court Judge




 
